Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 5 and 6, the language, “the spirocyclic-dialkylene compound”, lacks antecedent basis.
	Secondly, with respect to claim 9, the language, “an aliphatic of cycloaliphatic diamine or glycol”, is improper; the examiner questions if “of” should be “or”. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, 20, 21, and 24-27 of copending Application No. 16/769,343 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each instant claim set is drawn to a thermoplastic polyurethane and a method of employing it, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (US 2003/0092832 A1).
12MDI; a polymeric polyol which may include polyester polyols such as polycaprolactone polyols; a spiro ring containing hydroxyl or amine functional chain extender, corresponding to that claimed, wherein additional chain extenders may be used.  See paragraphs [0010]-[0019], [0024], [0026], and [0027].  Though the reference fails to disclose the polyurethanes as being thermoplastic, the position is taken that disclosed embodiments that utilize difunctional reactants inherently are thermoplastic. Alternatively, even if not anticipated, the position is taken that it would have been obvious for the skilled artisan desiring a thermoplastic to utilize difunctional reactants.
7.	Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi et al. (US 2010/0227985 A1).
	Nishiguchi et al. disclose thermoplastic polyurethane comprising the reaction product of aliphatic diisocyanate, including H12MDI; polyester polyol, including polycaprolactone polyols; low molecular weight polyols or amines, which may be used alone or in combination, wherein a low molecular weight reactant may be an amine functional tetraoxaspiro compound, corresponding to that claimed.  See abstract and paragraphs [0025], [0027]-[0032], [0036], [0039], [0054], especially [0055], and [0057].
8.	Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 60-096551 A.
	JP 60-096551 A discloses thermoplastic polyurethane comprising the reaction product of aliphatic diisocyanate, polyester polyol, and a hydroxyl functional .
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
JP 60-096551 A in view of Caldwell et al. (‘008).
	JP 60-096551 A discloses thermoplastic polyurethane comprising the reaction product of aliphatic diisocyanate, polyester polyol, and a hydroxyl functional tetraoxaspiro compound, corresponding to that claimed.  See abstract and pages 1 and 2 of the translation.
10.	Though the primary reference fails to teach the use of H12MDI, the position is taken that employing this diisocyanate within the composition of the primary reference would have been obvious in view of the teachings within Caldwell et al.  Caldwell et al. disclose polyurethanes employing applicants’ spiro-glycol chain extender and further teach within column 8, lines 42+ that particularly advantageous high melting polyurethanes may be produced by employing diisocyanates having a structure that corresponds to H12MDI.  Accordingly, one seeking to improve the heat resistance of the composition of the primary reference would have been motivated to employ this diisocyanate.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
JP 60-096551 A in view of Nishiguchi et al. (US 2010/0227985 A1) or 
Tanaka et al. (US 2003/0092832 A1).
	JP 60-096551 A discloses thermoplastic polyurethane comprising the reaction product of aliphatic diisocyanate, polyester polyol, and a hydroxyl functional 
12.	Though the primary reference fails to teach the use of additional chain extenders, the position is taken that employing additional chain extenders within the composition of the primary reference would have been obvious in view of the teachings within the secondary references.  See the low molecular weight polyol and polyamine teachings within Nishiguchi et al.  See paragraph [0027] within Tanaka et al.  This position is in agreement with the tenet that it is prima facie obvious to use a known compound for its known purpose.
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 60-096551 A in view of Caldwell et al. (‘008).
	JP 60-096551 A discloses thermoplastic polyurethane comprising the reaction product of aliphatic diisocyanate, polycaprolactone polyester polyol, and a hydroxyl functional tetraoxaspiro compound, corresponding to that claimed. See abstract and pages 1 and 2 of the translation.  Though JP 60-096551 A discloses the use of polyols other than the aforementioned polycaprolactone polyester polyol, the position is taken that it would have been obvious to use virtually any of the disclosed polyols, since one would have reasonably expected the use of any of the disclosed polyols, including the polycaprolactone polyester polyol, to yield a viable composition.
14.	Though the primary reference fails to teach the use of H12MDI, the position is taken that employing this diisocyanate within the composition of the primary reference would have been obvious in view of the teachings within Caldwell et al.  Caldwell et al. disclose polyurethanes employing applicants’ spiro-glycol chain extender and further 12MDI.   Accordingly, one seeking to improve the heat resistance of the composition of the primary reference would have been motivated to employ this diisocyanate.
15.	Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yukuta et al. (‘369).
	Yukuta et al. disclose polyurethanes produced from the reaction of a diisocyanate, wherein H12MDI is disclosed as being preferred, 3,9-bis(2-hydrazidoethyl)- 2,4,8,10-tetraoxaspiro-[5,5]-undecane, and a polyol, wherein polyester polyols derived 
from lactones are disclosed. See abstract; column 1, lines 48-55; column 2, lines 54 and 55; and column 3, line 25. Though the reference fails to disclose the polyurethane as being thermoplastic, it would have been obvious for the skilled artisan desiring a thermoplastic to utilize difunctional reactants.
16.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukuta et al. (‘369) in view of Tanaka et al. (US 2003/0092832 A1) or Nishiguchi et al. (US 2010/0227985 A1).
	Yukuta et al. disclose polyurethanes produced from the reaction of a diisocyanate, wherein H12MDI is disclosed as being preferred, 3,9-bis(2-hydrazidoethyl)- 2,4,8,10-tetraoxaspiro-[5,5]-undecane, and a polyol, wherein polyester polyols derived 
from lactones are disclosed. See abstract; column 1, lines 48-55; column 2, lines 54 and 55; and column 3, line 25. Though the reference fails to disclose the polyurethane as 
17.	Regarding claim 9, though the primary reference fails to teach the use of additional chain extenders, the position is taken that employing additional chain extenders within the composition of the primary reference would have been obvious in view of the teachings within the secondary references.  See the low molecular weight polyol and polyamine teachings within Nishiguchi et al.  See paragraph [0027] within Tanaka et al.  This position is in agreement with the tenet that it is prima facie obvious to use a known compound for its known purpose.
18.	Regarding claim 11, though the primary reference discloses the use of polyesters derived from lactones, the reference is silent regarding the use of polycaprolactone polyols; however, the use of polycaprolactone polyols within polyurethane compositions derived from 2,4,8,10-tetraoxaspiro-[5,5]-undecane chain extenders was known at the time of invention as evidenced by paragraph [0026] of Tanaka et al. and paragraph [0036] of Nishiguchi et al.  Therefore, the position is taken that it would have been obvious to use polycaprolactone polyols as the lactone-based polyesters of the primary reference.
19.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765